IN THE COURT OF APPEALS OF IOWA

                                      No. 16-1848
                                  Filed July 19, 2017


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

LANE MICHAEL HALL,
     Defendant-Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Des Moines County, John M.

Wright, Judge.



       Lane Michael Hall appeals the district court’s sentence claiming the court

erred in not granting him a new presentence investigation. AFFIRMED.




       Jeffrey L. Powell of The Law Office of Jeffrey L. Powell, PLC, Washington,

for appellant.

       Thomas J. Miller, Attorney General, and Darrel L. Mullins, Assistant

Attorney General, for appellee.



       Considered by Danilson, C.J., and Potterfield and Bower, JJ.
                                          2


DANILSON, Chief Judge.

          Lane Michael Hall pled guilty to escape and was sentenced to a five-year

prison sentence to run consecutive to the sentence Hall was already serving. On

appeal, Hall claims the district court abused its discretion in denying his request

for a new presentence investigation (PSI) and incorrectly relied on portions of the

PSI report to which Hall objected. Because we find no abuse of discretion, we

affirm.

I. Background Facts and Proceedings.

          On May 5, 2016, Hall was placed at the Burlington Residential Facility as

a condition of his probation for a felony conviction. On May 6, Hall ran from the

facility. He was found and arrested on June 13. On July 1, Hall’s probation was

revoked. While he was serving a prison sentence from the other convictions,

Hall pled guilty to escape on August 12. At the plea hearing, Hall asked the court

to sentence him that day using his March PSI report. The court preferred to

order a new PSI, stating, “[T]hey might have different things to look at now. . . .

[A]nd I think that would be beneficial to you. It would also be beneficial to the

court. It will give more information to the court at the time of sentencing.” After

hearing these statements from the court and being informed where he was likely

to be incarcerated pending sentencing, Hall responded, “All right.”

          Hall’s sentencing hearing was held on October 17, 2016. At sentencing,

Hall’s attorney made three objections to the PSI report. Specifically, defense

counsel objected to the notation of a charge for second-degree criminal mischief

rather than third-degree criminal mischief. He also noted he was pursuing his

GED and objected to the characterization he was in the “moderate category for
                                           3


future violence and moderately high category for future victimization,” arguing the

characterization infringed upon the presumption of innocence.1 The district court

stated it would consider the portions of the PSI report not objected to, took into

account Hall was working toward his GED, and gave no weight to the future

violence and victimization assessment. The court noted the conviction of the

criminal mischief but specifically noted it was in the third degree. The court also

observed Hall had been given suspended sentences on other convictions in

which probation had been revoked and this charge stemmed from him escaping

from a residential facility. The court also noted that while Hall had good family

support, he had not made any progress on the payment of fines and had

abandoned efforts of rehabilitation when he fled from the residential facility.

         When the court asked Hall if he knew of “any reason not to proceed with

sentencing today,” Hall responded, “I’d like a new PSI.” Upon further inquiry with

defense counsel about other objections Hall may have had, defense counsel

explained Hall had objections ”to characterizations contained in the attachment

from the Lee County Jail,” but defense counsel viewed the matters in the

attachment as “relatively minor.”

         Hall asked for a suspended sentence due to his young age, community

ties, and having completed drug treatment. The court sentenced Hall to a prison

term not to exceed five years. As the court recited reasons for the sentence, it

noted the PSI report stated Hall’s main source of income prior to his arrest was

drugs.    Hall interrupted and stated, “Your Honor, I’d like to state that that is

1
  Later in the sentencing hearing, Hall objected to a statement in the PSI report that he
had reported his main source of income prior to his arrest was “drugs.” The court noted
the objection.
                                           4


information from my old PSI. That was not updated information for the new one.

He did not ask me that.” The court noted the objection.

      Hall appeals.

II. Scope and Standard of Review.

      Review of the sentence imposed in a criminal case is for correction of

errors at law. State v. Formaro, 638 N.W.2d 720, 724 (Iowa 2002). “We will not

reverse the decision of the district court absent an abuse of discretion or some

defect in the sentencing procedure.” Id.

III. Discussion.

      Hall asserts the court erred in denying his request for a new PSI and in

relying on objectionable statements in the PSI report.

      “The primary function of the [PSI] report is to provide pertinent information

to aid the district court in sentencing a defendant.” State v. Grandberry, 619

N.W.2d 399, 402 (Iowa 2000). Iowa Code section 901.2 requires a court order

“a” presentence investigation. The use of the article “a” shows the legislative

intent that only one presentence investigation be prepared. See State v. Kidd,

562 N.W.2d 764, 765 (Iowa 1997) (noting “a” denotes a singular noun). Hall

provides no authority for his claim that it was error for the court to deny his

request for a new PSI.     See Iowa R. App. P. 6.903(2)(g)(3) (“Failure to cite

authority in support of an issue may be deemed waiver of that issue.”). Although

we have no doubt a court could order a new PSI, such an order should only be

entered if the errors were so material and substantial that the PSI was unreliable.

Here, at the sentencing hearing, Hall’s counsel stated a new PSI was not

required because the objections were minimal.
                                             5


       Hall also contends the court erred in relying upon the objected to portions

of the PSI report. A district court may consider any portion of a PSI report that is

not challenged by the defendant. State v. Gonzalez, 582 N.W.2d 515, 517 (Iowa

1998). In sentencing Hall, the court stated, “I have considered the portions of the

presentence investigation report that you do not challenge.”                  The record

establishes the court did not consider the misstated degree of the criminal-

mischief conviction, the risk-assessment tool, or the misstatement regarding his

education status. The objection to the PSI report regarding his past source of

income was untimely and does not merit reversal simply because the information

was derived from a prior PSI.2 Finding no error, we affirm.

       AFFIRMED.




2
 We also note, the “prior PSI” is the PSI report that Hall initially asked the court to rely
upon when he asked to be sentenced immediately.